Citation Nr: 1209719	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-22 186	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for hepatitis.

2.  Entitlement to service connection for diabetes mellitus, including as secondary to the service-connected hepatitis or presumptively due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which confirmed and continued the noncompensable (i.e., 0 percent) rating for the Veteran's hepatitis.  That decision also denied his claims for service connection for diabetes and hypertension, and all three of these claims initially were on appeal.  But at the outset of his October 2011 hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing), the Veteran withdrew his claim for service connection for hypertension.  38 C.F.R. § 20.204 (2011).  So only the claims concerning his hepatitis and diabetes remain.


FINDINGS OF FACT

1.  The Veteran's hepatitis is inactive and essentially asymptomatic.

2.  He admittedly did not serve in the Republic of Vietnam during the Vietnam era, and although stationed instead in Thailand, it was not during a time when Agent Orange was used or sprayed there, and there is no other credible indication his service there involved said exposure.

3.  The weight of the competent and credible evidence also is against finding that his diabetes began while he was in service, within one year of his discharge, is the result of exposure to Agent Orange in service inasmuch as it has not been shown that he was so exposed, or that it was caused or exacerbated by his service-connected hepatitis or any disability for which service connection is warranted.


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for the hepatitis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2011). 

2.  The Veteran's diabetes mellitus was not incurred in or aggravated by his military service, may not be presumed to have been incurred in service, including as a result of exposure to herbicides (namely, the dioxin in Agent Orange) in Thailand, and is not proximately due to, the result of, or chronically aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether these claims have been properly developed for appellate review.  The Board will then address these claims on their underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

These VCAA notice requirements apply to all five elements of a claim:  1) Veteran status, 2) existence of a disability, 3) a connection or relationship between the disability and the Veteran's service, 4) degree of disability, and 5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice should include information that a "downstream" disability rating and effective date will be assigned if service connection is granted.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  The Supreme Court rejected the notion that all VA notice errors are presumptively prejudicial and indicated that, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.

The Veterans Court further held in Vazquez that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009) the Federal Circuit vacated and remanded important aspects of the lower Veterans Court's holding.  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It also since has been held in Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), that after a notice error, such as failing to inform the Appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment is found in an increased rating claim, the Appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September and November 2006, and in June 2009.  The letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  

The letters also all complied with Dingess by as well discussing the "downstream" disability rating and effective date elements of his claims, and all required notice was provide prior to initially adjudicating his claims, so in the preferred sequence.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of these claims that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and private treatment records.  VA also arranged for compensation examinations in October 2006 and more recently in April 2010 to assess and reassess the severity of his service-connected hepatitis.  Since there is sufficient evidence to fairly decide this claim for a higher rating insofar as determining the severity of this disease in relation to the applicable rating criteria, yet another examination is not needed.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The requirement of a "contemporaneous" examination does not require a new examination (here, meaning newer than April 2010) based upon the mere passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

Also in April 2010, the examiner provided a medical nexus opinion concerning the cause of the Veteran's diabetes mellitus - including, in particular, in terms of whether this conditions is attributable to his military service, such as secondarily by way of a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Board therefore is satisfied that VA has provided all required assistance to him concerning these claims.


II.  Entitlement to a Compensable Rating for the Hepatitis

Service connection was granted for the Veteran's hepatitis in a November 1971 decision, so the same year as his discharge from service, and a 30 percent rating initially assigned retroactively effective as of June 10, 1971 (the day following his discharge from service), because there were still active manifestations of the disease.  Another RO decision the following month, so in December 1971, also granted a temporary 100 percent rating as of July 10, 1971, because he had been hospitalized for more than 21 days (from July 10 to 31, 1971) for treatment of this condition.  See 38 C.F.R. § 4.29 ("Paragraph 29").  As of September 1, 1971, the prior 30 percent rating resumed.

When reexamined by VA for compensation purposes the next year, however, in July 1972, he indicated that after his discharge from service he was followed weekly at the outpatient clinic (OPC) until approximately 9 months prior to that examination.  He had no then current complaints; his appetite was fair; and his bowel movements were regular.  He also was not on any special diet, and objective physical examination of his abdomen was negative, as were his liver function tests.  So based on the results of that July 1972 VA compensation examination showing this condition by history only, that is, no then current after-effects (meaning no then current residuals), an August 1972 RO decision reduced the rating for this disability from 30 to 0 percent prospectively effective as of November 1, 1972.  This 0 percent rating has remained in effect ever since, so during the many ensuing years.

As reason or justification for now increasing his rating for this disability, the Veteran alleges his associated symptoms, but mainly his fatigue, have worsened.  While testifying during his October 2011 hearing before the Board, he said that, when doing something, he has to stop and rest about every 10 to 15 minutes.  He denied taking any current medications, however, or of having developed cirrhosis as a complication.


Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where, however, entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is the primary concern and past medical reports do not take precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But that said, 
the Court has held that, in determining the "present level of disability" for an increased-evaluation claim, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods during which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Diagnostic Code 7345 provides ratings for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  38 C.F.R. § 4.114, Diagnostic Code (DC) 7345 (2011).

According to DC 7345, chronic liver disease that is nonsymptomatic is rated noncompensable (i.e., 0-percent) disabling.  A 10 percent evaluation is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent evaluation contemplates daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent evaluation is assigned in cases of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, DC 7345.

Note (1) in DC 7345 provides that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code but not using the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae.  (See 38 C.F.R. § 4.14, VA's anti-pyramiding regulation.).  Note (2) in DC 7345 indicates that an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  And Note (3) in DC 7345 indicates that Hepatitis B infection must be confirmed by serologic testing in order to evaluate it under DC 7345.

The Veteran was provided a VA compensation examination in October 2006 in connection with this increased-rating claim at issue.  During the examination, it was noted that his condition (referring to his hepatitis) does not affect his body weight or general body health.  There were no reports of abdominal pain.  However, he reported daily fatigue and arthralgia, but denied incapacitation.  The examiner also stated the liver was not palpable or tender, and there were no signs of jaundice.  Generalized muscle weakness or wasting also was not found.  And when reviewing the Veteran's test results, the examiner observed that the complete blood count (CBC) and liver functioning tests were within normal limits.  The only elevated reading was the Veteran's ferritin level.  The hepatitis panel was negative for all types of hepatitis (A, B & C).  Based on these findings, the examiner determined the Veteran's hepatitis had resolved.

The Veteran was again afforded a VA compensation examination in April 2010.  He indicated he had drunk a fifth of whiskey every 2 to 4 days since his retirement in 1998.  He denied any recurrence of hepatitis-related symptoms since his military service, including jaundice, dark urine, light stools, abdominal pain, fatigue, itching, and memory loss.  He also did not indicate he was on a restrictive or special diet.  The examiner stated there had been no incapacitating episodes in the past 12 months and no other signs of liver disease.  The Veteran's abdomen was found to be soft.  The diagnosis was hepatitis A, with no current chronic condition.  The examiner added that the Veteran's liver enzymes were minimally elevated, but that this was most likely due to his history of alcohol abuse.

Disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a) ; 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  Indeed, VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 


There is just a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

The classic example of when service connection and resultant compensation would be warranted is if a Veteran has posttraumatic stress disorder (PTSD) or other mental illness as a consequence of his military service and it is shown he drinks alcohol or uses drugs in excess to try and mask the symptoms he is experiencing as a result of the psychiatric disorder, in other words, as a coping mechanism to deal with these underlying symptoms.  Conversely, if instead a Veteran drinks to excess and eventually develops cirrhosis of his liver, then service connection and compensation are not warranted.

Here, the VA compensation examiner did not attribute the Veteran's minimally elevated liver function test to his service-connected hepatitis, rather, to his history of consuming alcohol in excess.  The Veteran therefore cannot use the results of that elevated liver function test as reason to assign a higher rating for his hepatitis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating VA adjudicators must be able to distinguish, by competent and credible evidence, the extent of symptoms that is attributable to service-connected disability from that which is not but, instead, the result of other unrelated factors).

Also, despite his complaints of fatigue, whether daily or intermittent, the medical evidence in this case shows that, for the most part, his hepatitis has been virtually asymptomatic since the year preceding the filing of this increased-rating claim.  Also, malaise and anorexia - which are other relevant considerations - have not been found or noted in any of the records concerning the evaluation of his hepatitis; nor, in the alternative, have there been any incapacitating episodes, certainly not of the frequency, extent, and duration required for a compensable rating.  Having said that, it is not always necessary that a Veteran demonstrate all or even some of the symptoms listed in the Rating Schedule for a particular rating.  Use for example of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

The Court, however, also has distinguished when rating criteria are conjunctive versus disjunctive.  If conjunctive, such as evidenced by the use of the word "and" in a statutory provision or when reciting the relevant regulatory requirements, then all of the criteria must be satisfied to warrant a higher rating.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991).  Whereas, if disjunctive, as evidenced by the use of the word "or" instead, then only one of the listed requirements must be met in order for an increased rating to be assigned.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

The Court has further explained that the joining of criteria by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009).


Here, all of the respective compensable ratings of DC 7345, as they increase up the spectrum, require evidence of fatigue - which the Veteran is competent to say he experiences.  And there is no inherent reason to doubt the credibility of his written and oral testimony concerning this.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  But as the wording of DC 7345 indicates, fatigue is not the only consideration, even the characterization of whether it is intermittent versus daily, but also whether there is malaise and anorexia or incapacitating episodes.  And it is especially in these latter respects that the evidence is not supportive of the Veteran's claim for a higher rating for his hepatitis.  Moreover, because he has not been compensably disabled at any point since one year prior to filing this increased-rating claim, the Board cannot "stage" his rating, either, because he has been at most 0-percent disabled for this entire time period at issue.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extra-Schedular Consideration

An extra-schedular rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board is precluded from assigning an extra-schedular rating in the first instance, having instead as mentioned to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration - if the issue is specifically raised or otherwise indicated by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hepatitis with the established criteria found in the Rating Schedule.  The Board finds that his symptoms of this disability, for example his fatigue, are fully addressed by the rating criteria under which this disability is rated.  Indeed, as already noted, DC 7345 expressly considers the extent of his fatigue.  There are no additional symptoms of this disability that he has complained about, which are not also addressed in this DC.  Therefore, the Board finds that the rating criteria reasonably describe his disability level and symptomatology for this service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate his disability picture.  Moreover, to the extent his disability may interfere with his employability, keeping in mind that he "retired" in 1998 with no indication or suggestion that was on account of his hepatitis, such interference is addressed by the schedular rating criteria.  38 U.S.C.A. § 1155.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  So the Board does not have to refer this claim for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

III.  Entitlement to Service Connection for Diabetes

The Veteran contends he has diabetes due to his military service on several theories.  First, he claims that it is due to his already service-connected hepatitis.  Secondly, and in the alternative, he believes it is the result of his exposure to Agent Orange or other herbicides while stationed in Thailand during the Vietnam War.

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated in the line of duty during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


Diabetes mellitus also will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

According to 38 C.F.R. § 4.119, Diagnostic Code 7913, the minimum compensable rating of 10 percent is warranted for Diabetes Mellitus manageable by restricted diet only.

Also, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of VA's General Counsel held that service on a deep-water naval vessel off the shores of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  And the Federal Circuit Court since has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

VA recently published and implemented new regulations regarding Agent Orange exposure.  The diseases presumptively associated with said exposure now include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

However, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; 

certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

Service connection also is permissible on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  This includes situations where a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation in this instance is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on this secondary basis, there must be:  (1) evidence confirming the Veteran has the currently claimed disability; (2) evidence of the service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the currently claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As an initial matter, there is no disputing the Veteran meets the first, and perhaps most fundamental, requirement of any service-connection claim, which is have proof he has the claimed disability.  Boyer v. West, 210 F.3d 1351, 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A statement from his private physician, Dr. R.D., dated in November 2006, indicated the Veteran had been treated for diabetes since March 2003.  The April 2010 VA compensation examiner also confirmed this diagnosis of diabetes mellitus, which he said is managed by one medication.

So the question then becomes whether the Veteran's diabetes is a result of his military service, either his alleged exposure to Agent Orange in Thailand (rather than in Vietnam) or from his hepatitis.

The Veteran acknowledges he did not serve in Vietnam but claims similar exposure to Agent Orange while stationed in Thailand.  He says that he was near Vietnam on the Laotian border.  He also claims Agent Orange was stored at the Air Force base next to his Army base, Udorn, and that planes possibly containing this toxin routinely flew overhead from that base headed to Vietnam.  He also alleges this toxin was sprayed along the base perimeter.  So perhaps while there was no direct contact with Agent Orange while he was in Thailand, there was at least this tangential contact.

In June 2009, the Veteran was provided a copy of the Director of Compensation and Pension Service's Memorandum entitled "Herbicide Use in Thailand During the Vietnam Era."  This memorandum indicates that herbicides were used and stored in Thailand from April to September 1964 and not at any point after.  This Memorandum also indicates that the small-scale herbicide usage to clear weeds in and around the bases and airstrips were using commercial products and not Agent Orange.  There are no presumptions based on exposure to commercial herbicides.  If the Veteran was exposed to commercial herbicides in Thailand, his exposure risk would be similar to exposure to the commercial herbicides sold and used in the United States.

That June 2009 Memorandum is more probative on the issue of Agent Orange exposure than the Veteran's unsubstantiated lay allegations to the contrary.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).  The Board does not find that his military occupational specialty (MOS) of supply man would give him any exposure to herbicides other than what he described as perimeter use or aircraft flying over head.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (indicating a Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).  The critical point, here, though, is that there is not the required indication the Veteran is providing firsthand knowledge of a factual matter, i.e., meaning regarding something that has been established as fact.  Indeed, to the contrary, all of his descriptions of having been exposed to Agent Orange while in Thailand are entirely circumstantial.  Whereas the June 2009 Memorandum is based on objective information collected from the Service Department by the persons responsible for organizing and carrying out the operations and missions during the Vietnam War.  Consequently, this Memorandum is more credible as to the actual exposure to Agent Orange of soldiers in Thailand than the Veteran's unsubstantiated speculation, especially in comparison, that he may have been exposed without any firsthand basis for this belief.  It is equally significant that this Memorandum indicates any spraying or use of Agent Orange had ended by 1964, so well before his service in the military from June 1969 to June 1971, hence, well before when he was in Thailand.

As the Veteran did not serve in Vietnam or elsewhere, namely, in Thailand, during a time when Agent Orange was used or sprayed, his diabetes necessarily cannot be a presumptive consequence.  There also was no indication of diabetes to the required minimum compensable degree of at least 10-percent disabling within the required one-year of his discharge from service to otherwise warrant presuming it was incurred in service.

The Board also finds, however, that service connection is not warranted on direct or secondary bases either.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement must be considered - direct, presumptive and secondary).

The Veteran's STRs show no complaints, treatment or diagnosis of diabetes, so these records provide evidence against in-service incurrence of this condition.  See Struck v. Brown, 9 Vet. App. 145 (1996).  And, as mentioned, there equally is not an indication of diabetes within the one-year presumptive period following the conclusion of his service, meaning by June 1972 (since his service ended in June 1971).  By his own admission during his travel Board hearing in October 2011, he had first received a diagnosis of diabetes mellitus about 15 years earlier, so in 1996 or thereabouts, which, if true, in turn was approximately 25 years after his separation from service, so admittedly beyond this one-year presumptive period following the conclusion of his service.  38 C.F.R. § 3.307(a)(3), 3.309(a).  There certainly is no indication he had this condition to a compensable degree (meaning to at least 10-percent disabling) within this prescribed 1-year period following the conclusion of his service.  As already explained, this minimum compensable rating of 10 percent for diabetes merely requires the condition is manageable by restricted diet only.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  But, keep in mind, he readily acknowledges that he had not yet even received a diagnosis of diabetes during this one-year presumptive period following the conclusion of his service, so he necessarily could not have been treating it with a restricted diet because he had not yet learned that he had this condition.  That did not occur until many years later, which is other probative evidence against the notion that his diabetes is attributable to his service or dates back to his service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability). 

He also has failed to show continuity of symptomatology from service until his initial diagnosis of diabetes mellitus to otherwise support his claim.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Federal Circuit Court went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Moreover, for non-combat Veterans providing non-medical related lay testimony regarding an event during service, or since, Buchanan is distinguishable; the lack of documentation in service records or since must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  And because the determination of whether a person has diabetes is based on objective clinical data, such as persistently elevated blood sugar, etc., it is not the type of condition that is readily amenable to mere lay diagnosis or probative comment on its etiology.  So the Veteran's unsubstantiated lay testimony, alone, is insufficient to establish the date of onset of his diabetes (i.e., that it started during his service or within one year after) or is the result of his service.  See again Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

So there is not the required linkage of his diabetes with his military service, either by way of showing this condition initially manifested during his service (direct incurrence) or within one year of his discharge (presumptive incurrence).

There also is no competent and credible evidence otherwise linking or relating this condition to his military service, including by way of his service-connected disability, hepatitis.  See Velez v. West, 11 Vet. App. 148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like in Wallin, that competent medical nexus evidence is required to associate a secondary condition with a service-connected disability). 

Specifically, concerning this remaining theory of entitlement, the April 2010 VA compensation examiner determined the Veteran's diabetes was not caused by his hepatitis.  This examiner explained that the type of hepatitis the Veteran had, hepatitis A, is not chronic and that once he had it, it no longer affects him and he is immune to the hepatitis A virus.  Moreover, there are no residuals of hepatitis A, as it only last for a few weeks.  Therefore, hepatitis A does not cause diabetes, and there are no residuals of hepatitis A that cause diabetes.  This VA examiner also did not alternatively indicate or suggest that the Veteran's hepatitis A has aggravated his diabetes.


Therefore, because the Veteran has no competent and credible evidence of 
in-service incurrence of his diabetes, or of an initial manifestation of this condition to a compensable degree of at least 10-percent disabling within the one-year presumptive period following his service, or proof of exposure to Agent Orange or other herbicides in Thailand that could be presumptively considered to have caused it, or a secondary connection to his service-connected hepatitis, the preponderance of the evidence is against his claim.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  Accordingly, the appeal of this claim must be denied. 


ORDER

The claim for a compensable rating for hepatitis is denied.

The claim for service connection for diabetes also is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


